The opinion of the Court was delivered by
Fenner, J.
The issues presented in this ease are identical with those involved in case of C. B. Andrus vs. same defendant, No. 1335, just decided. For the reasons given in that case a like judgment must he rendered.
It is, therefore, ordered and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now decreed that there be judgment in favor of defendant, dissolving the injunction and rejecting plaintiff’s demand at liis costs in both courts.